MEMORANDUM **
Stephen McElwee appeals from his sentence imposed following his guilty plea conviction for transporting visual depictions of minors engaged in sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(1) and possession of one or more matters containing depictions of minors engaged in sexually explicit conduct, in violation of 18 U.S.C. § 2256. McElwee contends that the Prosecutorial Remedies and Other Tools to End the Exploitation of Children Today Act of 2003 (PROTECT Act) authorizes this court’s review of the district court’s denial of his motion for a downward departure. McElwee’s contention is foreclosed by our decision in United States v. Linn, 362 F.3d 1261 (9th Cir.2004) (per curiam).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.